Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	Election/Restriction
                        This application has been found to contain more than one invention.  Therefore, 
restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, Claims 1-28, 36 and 37, drawn to multiple compounds having different cores, classified in Group C07D, various subgroups, depending on an election of a single disclosed compound, i.e., a specific compound.
           Group II. Claims 29-32, drawn to multiple compounds having different cores, classified in Group C07D, various subgroups, depending on an election of a single disclosed compound, i.e., a specific compound.
          Group III. Claims 33-35, drawn to multiple uses classified in Group A61K,  various subgroups depending on election of a single disclosed compound, i.e., a specific compound and a single disclosed method of use, i.e., a specific disease. 
           These inventions are distinct, each from the other because of the following reasons:
           These distinct inventions have acquired separate status in the art, will support separate patents, and will require different fields of search for the respective inventions.  Accordingly, restriction for examination purposes as indicated is considered proper; 35 U.S.C. 121; 37 CFR 1.141; 37 CFR 1.142.
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product the products as claimed can be used in materially different processes as evidenced by applicants’ own claims and specification.
Inventions I and II are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as herbicides, fungicides, bactericides, insecticides, etc., and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all these inventions listed above are independent or distinct.  The species of Groups I and II differ in elements, bonding arrangement and core structure to such an extent that without a core election, the class and subclass of the subject matter cannot be ascertained. The species cores are independent or distinct because :
(a) the species cores of groups I-II have acquired a separate status in 
the art in view of their different classification;

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter i.e. pyridinyl, pyrazinyl, benzotriazole,….etc;

(c) the inventions require a different field of search for example, searching different classes/subclasses or electronic resources, or employing different search queries when the heterocyclic moieties is at X1-X4, R1p, q, etc., positions; 

(d) the prior art applicable to one invention would not likely be applicable to another invention since the different species core have not been known in the prior art to be obvious variants of each other in the record;

(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 


In the event of an election of Group III, applicants are required to elect a single disclosed method of use, i.e., a specific disease.
     	Because these inventions are distinct for the reasons given above and have acquired a separate status in the art because of their recognized divergent subject matter, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). 
Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the Failure to do so may result in a loss of the right to rejoinder. Applicants are reminded of propriety of process of use claims in consideration of the “reach-through” format, which is drawn to mechanistic, receptor binding or enzymatic functionality.  Reach through claims are considered lacking of descriptive and enabling support from the specification.      Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
             In, In re Weber, 198 USPQ 332, In re Hengehold, 169 USPQ 473, was noted for the proposition that as long as applicants have maintained the right (as they do here) to file the non-elected subject matter in divisional applications, then restriction is proper, as to that point.
            Applicant may file the divisional subject matter noted in divisional applications.  If applicant wishes a generic expression of the elected invention the claims here need be amended to reflect that election.
            Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L MORRIS whose telephone number is (571)272-0688. The examiner can normally be reached M-F 8:00-4:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaoja Anna Jiang can be reached on 20627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA L MORRIS/            Primary Examiner, Art Unit 1625                                                                                                                                                                                            

Plm
November 8, 2021